Title: From Abigail Smith Adams to John Quincy Adams, 11 December 1803
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy Decbr. 11th 1803

We have not a printer in Boston who gives us any of the debates in either house of Congress: I have seen the National intelligencer for a few weeks past, I there read the debate which I presume was the cause of dr Eustice writing to mr. Jos’ Hall the following, “You will probably have heard of the Bold an independant manner in which JQA. voted away from his party, having gained credit with us, it is to be expected he will proportionably lose with them” When I wrote you last Sunday I did not mention this in my Letter—I only observed, that I was sure you would as much as possible keep your mind free from party influence, and vote as your conscience aided by your judgement should dictate, and tho upon some occasions I might think your vote would have been different, it is impossible to judge accurately, because we see not the reasons causes which have opperated towards the decision—I did not however so soon expect to see Dr Eustices observation verified—you will read in Ben Russels Centinal of Saturday the 10th an extract of a Letter from Washington to the Editor; Who the writer is I know not, But the Letter is evidently intended to convey an Idea that you was attacking yourself to the Majority, and with the Notes of admiration & the Lattin quotation. I do not like this Stabing in the dark which Russel publishes, but takes care to omit the debate—which gave Occasion to the Motion: you will proceed in a consistant uniform tenor of conduct, regardless of the goads & Stings you will have to encounter—
Your Brother has this moment arrived—I must quit my pen to Welcome him—We are all well
Your affectionate Mother
AA